Exhibit 10.2

FORM OF AMENDED AND RESTATED TERM NOTE

(DOMESTIC CURRENCY)

 

$                        August 2, 2012

FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of                     (“Bank”) the
principal amount of                     AND NO/100 DOLLARS ($            ), or
such lesser aggregate amount of Domestic Currency Advances as may be made and
outstanding pursuant to Bank’s Domestic Currency Commitment under the Credit
Agreement hereinafter described, payable as hereinafter set forth. Borrower
promises to pay interest on the principal amount hereof remaining unpaid from
time to time from the date hereof until the date of payment in full, payable as
hereinafter set forth.

Reference is made to the Unsecured Term Credit Agreement dated as of March 30,
2012 among Borrower, Administrative Agent and the Banks, as amended by that
certain First Amendment to Unsecured Term Credit Agreement dated as of August 2,
2012 (as it may have been or may hereafter be amended, amended and restated,
modified, supplemented or renewed from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein with the meanings ascribed to those terms in the Credit Agreement. This
is one of the Term Notes referred to in the Credit Agreement, and any holder
hereof is entitled to all of the rights, remedies, benefits and privileges
provided for in the Credit Agreement. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events upon the terms and conditions therein specified.

The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be March 30, 2017).

Interest shall be payable on the outstanding daily unpaid principal amount of
each Domestic Currency Advance outstanding hereunder from the date such Domestic
Currency Advance was made until payment in full, and shall accrue and be payable
at the rates and on the dates set forth in the Credit Agreement both before and
after default and before and after maturity and judgment.

The amount of each payment hereunder shall be made to Bank at Administrative
Agent’s office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland, Ohio time, on the day of payment (which must be a
Banking Day). All payments received after 2:00 p.m., Cleveland, Ohio time, on
any Banking Day, shall be deemed received on the next succeeding Banking Day.
Bank shall keep a record of Domestic Currency Advances made by it and payments
of principal with respect to this Note, and such record shall be presumptive
evidence of the principal amount owing under this Note, absent manifest error.

Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.



--------------------------------------------------------------------------------

Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.

Assignment of this Note is subject to the consent of certain parties pursuant to
Section 11.8 of the Credit Agreement.

This Amended and Restated Term Note constitutes an amendment and restatement of,
and replacement and substitution for, that certain Term Note dated as of
March 30, 2012, in the maximum principal amount of
                            and 00/100 Dollars ($                        .00),
executed by the Borrower and made payable to the order of the Bank (the “Prior
Note”). The indebtedness evidenced by the Prior Note is continuing indebtedness
evidenced hereby, and nothing herein shall be deemed to constitute a payment,
settlement or novation of the Prior Note, or to release or otherwise adversely
affect any lien, mortgage or security interest securing such indebtedness or any
rights of the Bank against any guarantor, surety or other party primarily or
secondarily liable for such indebtedness.

This Note shall be delivered to and accepted by Bank in the State of New York,
and shall be governed by, and construed and enforced in accordance with, the
internal Laws thereof without regard to the choice of law provisions thereof.

 

“Borrower”

BIOMED REALTY, L.P., a Maryland limited partnership

By:

  BioMed Realty Trust, Inc., its sole general Partner

By:

 

 

Name:

 

 

Title:

 

 